t c memo united_states tax_court jesus v cutillar and nora cutillar petitioners v commissioner of internal revenue respondent docket no filed date james r brewster for petitioners robert dillard for respondent memorandum opinion ruwe judge this matter is before us on respondent’s motion to dismiss for lack of jurisdiction on the grounds that the petition in this case was not filed within the time prescribed by sec_6213 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in continued during the taxable_year petitioner jesus v cutillar was a partner in the partnership of waltbar associates waltbar waltbar invested in two other partnerships whitman recycling associates whitman and stevens recycling associates stevens waltbar was a pass-thru_partner in whitman and stevens in january and date following adjustments at the partnership level to whitman and stevens for the taxable_year respondent notified petitioners that their distributive_share of income loss credit from waltbar for had been adjusted to reflect respondent’s adjustments to whitman and stevens these adjustments were the result of partnership level proceedings conducted pursuant to sections and resulted in tax assessments against petitioners on date respondent issued a notice_of_deficiency the first notice_of_deficiency to petitioners at their last_known_address forsythe way tallahassee florida determining the following additions to tax with respect to the tax adjustments related to stevens additions to tax_year sec_6653 sec_6653 dollar_figure percent of the interest due on dollar_figure continued issue and all rule references are to the tax_court rules_of_practice and procedure petitioners have already paid the addition_to_tax under sec_6653 in the amount of dollar_figure on date respondent issued an additional notice_of_deficiency for the taxable_year the second notice_of_deficiency to petitioners at the same address determining the following additions to tax with respect to the tax adjustments related to whitman additions to tax_year sec_6653 sec_6653 sec_6659 dollar_figure percent of dollar_figure the interest due on dollar_figure this court’s jurisdiction is strictly limited by statute and unless a petition is filed within the time prescribed by statute we lack jurisdiction and must dismiss the case for that reason 46_tc_499 a petition must be filed within days after the notice_of_deficiency is mailed to a taxpayer within the united_states sec_6213 if the notice is addressed to a person outside the united_states the taxpayer receive sec_150 days to file a petition id the 90-day period for filing a petition with this court expired on date for the first notice_of_deficiency and 2prepayment by the taxpayer does not deprive the tax_court of jurisdiction where payment is made after the mailing of the notice_of_deficiency sec_6213 on date for the second notice_of_deficiency neither date was a saturday sunday or legal_holiday in the district of columbia id on date the court received and filed the petition the envelope in which such petition was mailed bore a legible united_states postmark date of date days after the mailing of the first notice_of_deficiency and days after the mailing of the second notice_of_deficiency sec_7502 our jurisdiction therefore depends on whether petitioners were entitled to file their petition within days after the notices of deficiency were mailed petitioners bear the burden of demonstrating that they come within the scope of the provision allowing days for the mailing of the petition where the notice is addressed to a person outside of the country rule a 290_us_111 petitioners were in the united_states from date through date on date petitioners traveled to the philippines petitioners returned to the united_states on date this court has determined that the 150-day period applies not only to persons who are outside of the united_states on some settled business and residential basis but also to persons who are temporarily absent from the country 76_tc_228 33_tc_667 however the taxpayer’s absence must result in delayed receipt of the deficiency_notice 68_tc_779 in 76_tc_963 we explained that in determining whether the 150-day period is applicable we look at both the date of mailing of the notice_of_deficiency as well as the date on which the notice was received by the taxpayer the crucial inquiry is whether the taxpayer falls within the class of persons that congress intended to receive the benefit of the longer period and whether the notice_of_deficiency served the notice function that it was designed to serve id pincite the congressional purpose behind the enactment of the 150-day rule was the prevention of hardships caused by delays in the receipt of a notice_of_deficiency due to the taxpayer’s absence from the united_states and the relatively slow international mails 73_tc_690 application of the approach utilized in malekzad v commissioner supra to the facts in the instant case clearly reveals that petitioners were not entitled to the 150-day period for filing their petition petitioners were in the united_states on the dates that the notices of deficiency were mailed as well as on the dates that they were received indeed petitioners did not travel to the philippines until days after the first notice_of_deficiency was mailed and days after the second notice_of_deficiency was mailed thus petitioners’ absence from the country in no way resulted in a delay in the receipt of either notice lewy v commissioner supra petitioners were not entitled to avail themselves of the 150-day filing period accordingly respondent’s motion to dismiss will be granted an appropriate order of dismissal will be entered 3petitioners also make a generalized claim that they were denied due process during the partnership level proceeding the partnership level proceeding preceded and was completed prior to the notices of deficiency upon which the petition in the instant case was based our jurisdiction to consider any of petitioners’ arguments must be based upon a timely petition as we have held we lack jurisdiction because the petition in this case was not filed within the statutory time limit
